PHELPS, Justice,
with whom UDALL, Justice, concurs (dissenting).
■ We dissent from the majority opinion in this case and from the reasons given for such conclusion.
In the first place, the majority opinion states that “no finding was made as to the effect of appellees’ business on interstate commerce, the court apparently adopting the view that since the acts complained of were breaches or attempted breaches of contract, it had jurisdiction to grant the relief sought.” The plain fact is that nowhere in the complaint or answer is it alleged that they were engaged either in interstate commerce or in a business affecting interstate commerce, and. so far as the records disclose, we find no evidence was fever presented to the court on that question.
'• In appellants’ response to the order to sfiow cause they 'allege the court was without jurisdiction of the subject matter but they do not allege upon what ground they base this allegation.
On December 12, 1951 at the time the N.L.R.B. certified the United Association of Journeymen and Apprentices of the Plumbing and Pipefitting industry as the exclusive representatives of all of the members of locals 469 (Phoenix) and 741 (Tucson), for the purpose of collective bargaining with respect to pay, wages, hours of employment and other conditions of employment, there was then no dispute of any kind between employers and employees. A five-year contract had been executed between these parties one and one-half months previously thereto, covering and settling all of these matters.
The majority opinion then makes the bold declaration as a matter of law, that the construction industry, is one affecting interstate commerce, citing among others, Shore, for and on Behalf of N.L.R.B. v. Building and Const. Trades Council, 3 Cir., 173 F.2d 678, 683, 8 A.L.R.2d 731. In that case the evidence showed that 90% of the prime contractors’ business was the building of commerce and industrial projects and that one-third of its products originated outside the state of Pennsylvania. Then it stated that the value of new constructions in the United States in 1948 amounted to over ten billion dollars and followed with the dictum that the construe*173tion industry in the United States affected interstate commerce. Such a pronouncement was wholly unnecessary to a determination of the issues in the Shore case.
Judge Waller wrote a dissenting opinion in that case which expresses our views. We quote:
“* * * The Board was not content to rely upon the interstate supplies used in the theatre job purchased by the general and sub-contractors, nor the amount of the supplies of the merchants sold for the theatre job, but it also included all such supplies purchased by the sub-contractors or suppliers for any purpose or any use during the entire year, 1948, and without consideration of the fact that any effect upon interstate commerce of the commodities already put into the nearly completed theatre was water over the dam. I cannot conceive that the interstate commerce in goods not used in the theatre job, or goods already placed in the job, or goods already delivered to the job, or goods used in some other job without the scope of the labor controversy here, could be substantially affected by the fact that a carpenter, his helper, and a sheet metal worker declined to work with the employees of the electrical subcontractor. The dragging in by the Board of all of the materials purchased, regardless of time or use by the contractor, the sub-contractors, and the merchants who sold to the contractor and sub-contractors during an entire year is comparable to a razor back sow, which, in making her bed in the woods, indiscriminately rakes together all the available vegetation, leaves, sticks, and straw, into a pile large enough to allow her to take refuge therein.
“To include the purchasers of local merchants who sold material during the year to the general and sub-contractors is, in my humble judgment, too remote, and if the interstate commerce of merchants who are wholly disconnected with the controversy can be accumulated in the endeavor to show substantiality, then not only every merchant employer, from Bill Grimes at the cross roads near Yellow Rabbit to John Wanamaker of Philadelphia, whose sales are derived in part from commodities acquired from out of the state, but every employer who buys from such merchant any such materials to use in the construction of any store, whether it be that of Bill Grimes or that of John Wanamaker, would be under the jurisdiction of the Board.”
As stated by Judge Waller in his dissenting opinion, if the accumulated business of all contractors in the United States may be used as a basis for determining 'whether *174or not the building construction business affects interstate commerce, then every corner grocer in the United States is engaged in a business affecting interstate commerce subject to regulation by the N.L.R.B. In fact, there is scarcely a one-man business in America that would not fall within the provisions of the Taft-Hartley Act. The rule would be res judicata to hundreds of thousands of small individual businesses throughout the United States operating in isolated areas without according them their day in court. •
The annotation in 8 A.L.R.2d 739 on the subject, at page 740, states that the decisions are not in accord on the subject and on page 741 et seq. it cites a number of cases in support of a contrary view. Many cases hold that contractors are engaged primarily in the construction of buildings and regardless of whether such buildings are to be used in the production of commodities which would become a part of an interstate transaction, that neither the contractor nor his employees are within the Act. See note at page 742 et seq.
The majority opinion then proceeds to argue that the appellants unilaterally modifying the contract by increasing the hourly wage of the employees twenty cents an hour, and providing for five cents for union membership benefits, in effect, refused to bargain with appellees, which constituted an unfair labor practice under the provisions of 29 U.S.C.A. § 158(b)(6), (d), and that under said act jurisdiction is vested exclusively in the N.L.R.B.
We answer this by asserting first: that if the appellees are not engaged in interstate commerce or in a business affecting interstate commerce, the N.L.R.B. has no-jurisdiction in the matter even if the act here charged does constitute an unfair labor practice under provisions of 29 U.S. C.A. § 158(b)(3), or any other section of the labor act, and the burden was upon appellants to show that appellees were so engaged. The record is not before us and' in the absence of a finding by the court upon this question, we are justified in presuming that no. such evidence, other than the N.L.R.B. certificate, was presented.
Secondly, we assert that even if the-breach of contract by appellants did constitute an unfair labor practice under the Act, the State court, nevertheless, had jurisdiction in this case to enjoin the breach of such contract. Instead of the breach of contract being incidental to the unfair labor practice as charged in the majority opinion, we assert that the unfair labor practice, if any, is rather incidental to the conspiracy alleged in the breach of the contract and was so considered by all the parties in the-trial of the case before the lower court,, in that the records indicate that the entire rights of appellants in the trial court were based upon the theory that those rights. *175were to be found within the four corners of the contract. A number of the cases cited in the majority opinion involved cases where the agreement expressly provides that the employees will not strike and they do thereafter strike, or where the employers expressly agree that there will be no lockouts and a lockout thereafter occurs. The courts say that to hold that a court may exercise jurisdiction in such cases would make it possible for either of the contracting parties to deprive the N.L.R.B. of jurisdiction in all cases by expressly providing against such breaches in the contract.
There is no express provision in the agreement in the instant case, that wages of employees shall not be raised during the term of the contract. On the other hand, there is a clause in the contract which provides that by mutual consent of the parties the contract may be modified. It was modified in 1952 under this provision by raising wages twenty-five cents per hour. Appellants rely upon said provision as authority for the modification thereof in 1954. The trial court found, as a conclusion of law, that this clause did not give appellants any additional rights they did not possess without such clause.
The case of United Electrical Radio & Mach. Workers of America (UE) Amalgamated Local 259 v. Worthington Corp., D.C., 136 F.Supp. 31, is cited in the majority .opinion as authority for the rule that where a breach of contract also amounts to an unfair labor practice the N.L.R.B. has exclusive jurisdiction. That court held this to be the law in a proper case but said that ordinarily a breach of collective bargaining contract is not an unfair labor practice and the remedy for such a breach is to be sought from the courts or from arbitration tribunals agreed upon by the parties rather than from the N.L.R.B., citing Timken Roller Bearing Co. v. National Labor Rel. Bd., 6 Cir., 161 F.2d 949.
In the Worthington case the employer introduced new and arbitrary conditions into the existing contract as a condition of the continued employment of its employees. This was done without bargaining with the employees and the court held it constituted an unfair labor practice' and held the N.L.R.B. had jurisdiction.
On page 34 of 136 F.Supp. of the opinion however, the court said:
“ * * * Had the union relied solely on the contention that the correct interpretation of this provision of the contract did not authorize the suspension or discharge of Salter and Parker for the reasons relied on by the defendant, and nothing was said about refusal to bargain, even though facts existed which might support such a charge, a proper case might have been made for submission to arbitration. Textile Workers Union of America, C. *176I.O. v. Arista Mills Co., 4 Cir., 193 F.2d 529, 533, 534. That is not, however, the present case. Here the union has chosen to make the alleged refusal to bargain an essential element of its argument that the suspension and discharge of Parker and Salter was improper. This makes the matter one exclusively for the National Labor Relations Board and not within the jurisdiction of the board of arbitration or of this court. * * *”
The above hypothesis is exactly what happened in this case. The appellants here in their response to the order to show cause, defended upon the ground that the contract itself provided for modification by mutual consent of the parties and that this gave them the right to do what they did do in raising the wages of their members twenty-five cents per hour. They denied that there was any conspiracy to violate the contract or that said contract was violated, and they nowhere alleged in their response that there was unfair labor practice in this case that deprived the court of jurisdiction to try the case. The cause was properly tried and determined by the trial court upon the theory that it was an action ex contractu. This is in accord with the Timken case supra, and the holding of the N.L.R.B. as declared by it in the matter of United Packinghouse Workers of America, 89 N.L.R.B. 310. In that case the Board held that’ a breach of 'a bargaining contract did not constitute an unfair labor, practice. It said this intent was manifested by the action of a joint conference of the Senate and lower House of Congress wherein the Senate amendment to the. Wagner act contained a provision making a violation of the terms of a collective bargaining agreement an unfair labor practice. The conference agreement omitted this provision for the reason that:
“ * * * once parties have made a collective bargaining contract the enforcement of the contract should be left to the usual processes of the law and not to the N.L.R.B. * * * ”
See General Builders Contractors Association v. Local Union 542, 542-A and 542-B, 370 Pa. 73, 87 A.2d 250, 32 A.L.R.2d 822.
In Arbitration: Aaronson Bros. Paper Corp. and Fishko, Sup., 144 N.Y.S.2d 643, 648, the Supreme Court, Special Term, New York County, handed down a decision which was unanimously affirmed by the Supreme Court, Appellate Division of N. Y., 286 App.Div. 1009, 146 N.Y.S.2d 661, in which it was held that:
“Although the board is vested with exclusive jurisdiction over charges of unfair labor practices, United Construction Workers, etc. v. Laburnum Const. Corp., 347 U.S. 656, 74 S.Ct. 833, 98 L.Ed. 1025, it is without any jurisdiction or power over breaches of contract or other matters which do not - *177constitute unfair labor practices under the federal statutes. In Association of Westinghouse Salaried Employees v. Westinghouse Electric Corp., 348 U.S. 437, 75 S.Ct. 489, at page 491, footnote 2, [99 L.Ed. 510,] the Supreme Court said: ‘It is significant however, that breach of contract is not an ‘unfair labor practice.’ A proposal to that end was contained in the Senate bill, but was deleted in conference with the observation: ‘Once the parties have made a collective bargaining contract the enforcement of that contract should be left to the usual processes of the law and not to the National Labor Relations Board.’ H.R.Conf.Rep. 510, 80th Cong., 1st Sess. 42’. In Textile Workers Union of America, C.I.O. v. Arista Mills Co., 4 Cir., 193 F.2d 529, the union sued to enforce a collective agreement and also sought damages for its breach. Unfair labor practice charges filed by the union were pending before the National Labor Relations Board. The employer’s claim that the board possessed sole and exclusive jurisdiction was overruled by the Circuit Court of Appeals, at pages 533, 534:
“ ‘Where, however, substantive rights with respect to such matters as positions or pay are created by bargaining agreements, there is no reason why the courts may not enforce them even though the breach of contract with regard thereto may constitute also an unfair labor practice within the meaning of the act. As said by Chief Judge Jones in Reed v. Fawick Airflex Co., D.C., 86 F.Supp. 822, 823-824: ‘It is clear that this Court has no jurisdiction to entertain a petition for relief as to unfair labor practices. Whether acts which constitute unfair labor practices under the statute have been committed by an employer and, if so, what remedies will be prescribed for the employees are matters within the exclusive jurisdiction of the Board. * * * If, however, a particular act is the subject of an agreement between employer and union and the union sues for breach of that contract, the District Court could not be ousted of its jurisdiction to hear and determine the case merely because the act constituted not only breach of contract but also an unfair labor practice.’ ” (Emphasis supplied.)
Justice Jackson, speaking for a unanimous court in the case of Terminal R. Ass’n of St. Louis v. Brotherhood of Railway Trainmen, 318 U.S. 1, 6, 63 S.Ct. 420, 423, 87 L.Ed. 571, 577, said: “The Railway Labor Act [45 U.S.C.A. § 151 et seq.], *178like the National Labor Relations Act, does not undertake governmental regulation of wages, hours, or working conditions. * * * So far as the Act itself is concerned these conditions may be as bad as the employees will tolerate or be made as good as they can bargain for. The Act does not fix and does not authorize anyone to fix generally applicable standards for working conditions.”
See also the Laburnum case, supra.
The National Labor Relations Board as frequently said by the courts, has no jurisdiction over the regulation of wages. It has no authority to award damages in case of a breach of contract or to enjoin a breach of a contract. It must resort to the Federal court to seek such relief. It seems to follow irresistibly that the instant case being tried upon the breach of contract between the parties, that the trial court had jurisdiction to give such relief as the facts of the case warranted. To hold otherwise, would result in depriving state courts of their constitutional power to adjudicate contractual rights of parties thereto and force them to abdicate such jurisdiction in favor of a non-judicial body without power in itself to give such relief.
In view of the fact that the contract in the instant case expires by its own terms, November 1, 1956, we deem it unfortunate that the far reaching pronouncement by the majority opinion is now being promulgated.
For the reasons hereinabove stated it is our view that the judgment of the lower court should be affirmed.